Exhibit 10.15
 
AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT
 
This Amended and Restated Change in Control Agreement (“Agreement”) is being
entered into on the last date listed on the signature page hereof by and between
Dr. James P. Gilligan (“Vice President”) and Unigene Laboratories, Inc.
(“Company”).  As used herein, “Parties” refers to Vice President and Company.
 
WHEREAS, Vice President serves the Company in a position of substantial
authority and responsibility;
 
WHEREAS, Company and Vice President entered into the Change in Control
Agreement, dated as of September 5, 2008 (the “Original Agreement”), in order to
establish certain protections for Vice President in the event of the termination
of Vice President’s employment with Company for specified reasons following a
Change in Control;
 
WHEREAS, Company and Vice President desire to amend and restate the Original
Agreement in order to make certain changes thereto, including the establishment
of certain protections for Vice President in the event of termination of Vice
President’s employment with the Company for specified reasons following the
Transaction (as defined below);
 
NOW, THEREFORE, in consideration of the mutual promises and undertakings
contained herein, and intending to be legally bound hereby, the Parties agree as
follows:
 
Section 1.Severance Benefits
 
(a)           Severance Payment.  If (1) Vice President is not hired by
Surviving Company following a Change in Control other than for Cause, (2) within
twelve (12) months following a Change in Control, Vice President’s employment
with Surviving Company is terminated (i) by Surviving Company other than for
Cause or (ii) by Vice President for Good Reason, (3) within twelve (12) months
following the Transaction, Vice President’s employment is terminated by the
Company without Cause, or (4) within six (6) months following the Company’s
hiring of a new Chief Executive Officer (provided such new Chief Executive
Officer is hired within the twelve (12) months following the Transaction), Vice
President’s employment is terminated by the Company without Cause, Vice
President will be entitled to, in addition to all compensation and benefits
accrued but unpaid up to the date of termination, severance pay in a gross
amount equal to twelve (12) months of Vice President’s annualized base salary as
of the date of Vice President’s termination, except that in the event that Vice
President terminates his employment with Surviving Company due to a material
diminution by Surviving Company in Vice President’s base salary without Vice
President’s consent, the severance pay will be calculated based on Vice
President’s base salary immediately preceding the diminution giving rise to Vice
President’s resignation (“Severance Payment”).  Company will pay Vice President
the Severance Payment unless Surviving Company, if applicable, assumes Company’s
obligations under this Agreement, in which case Company shall not be liable for
the Severance Payment.  The Severance Payment, to which Vice President would not
otherwise be entitled, is contingent upon Vice President’s execution and
nonrevocation of a general release of all claims against the Company, Surviving
Company (if applicable), and all related entities or persons within 60 days of
Vice President’s termination of employment.  The Severance Payment will be paid
in the form of base salary continuation for twelve (12) months, commencing with
the first regular pay cycle following 60 days after Vice President’s termination
and otherwise in accordance with Company’s or Surviving Company’s, as
applicable, regular payroll cycle as may be amended from time to time.  The
period beginning on Vice President’s date of termination and ending on the date
on which the last installment of the Severance Payment is paid to Vice President
is referred to herein as the “Severance Period.”
 
 
Page 1 of 11

--------------------------------------------------------------------------------

 
(b)           Certain Adjustments.  The severance benefits to be provided to the
Vice President hereunder and all other payments or benefits which are “parachute
payments” (as defined in Section 280G(b)(2)(A) of the Code) payable to Vice
President under other arrangements or agreements (the “Total Payments”) shall be
adjusted as set forth in this Section 1(b).  If the Total Payments as a result
of any Change in Control would (in the aggregate) result in an amount not being
deductible under Code Section 280G or an excise tax under Section 4999, the
Total Payments shall be reduced to the extent necessary so that the
deductibility of the full amount of such reduced Total Payments is not limited
by Code Section 280G or such Total Payment is not subject to an excise tax under
Section 4999.  The Company or Surviving Company, as applicable, shall make all
determinations required to be made under this Section 1(b) in good faith and
shall, upon Vice President’s request, provide supporting calculations to Vice
President.  
 
(c)           Section 409A.
 
(i)           Notwithstanding anything to the contrary in this Agreement, no
portion of the Severance Payment will be payable until Vice President has a
“separation from service” from the Company or the Surviving Company, as
applicable, within the meaning of Code Section 409A.
 
(ii)           Further, if upon Vice President’s separation from service, Vice
President is a “specified employee” (within the meaning of Code Section 409A and
the regulations thereunder) of Company or Surviving Company, and if the payments
under this Agreement would be subject to excise tax under Code Section 409A
because such payments are made within the 6-month period commencing upon the
Vice President’s separation from service, then such payments shall be delayed
until the first payroll cycle following six (6) months after such separation
from service and paid in lump sum at such time.  All subsequent installments of
the Severance Payment will be payable monthly for the remaining months in the
schedule set forth in Section 1(a).  Notwithstanding anything herein to the
contrary, in the event of Vice President’s death following Vice President’s
separation from service but prior to the six (6) month anniversary of Vice
President’s separation from service (or any later delay date), then any payments
delayed in accordance with this paragraph will be payable in a lump sum as soon
as administratively practicable after the date of Vice President’s death and all
subsequent installments of the Severance Payment will be payable monthly for the
remaining months in the schedule set forth in Section 1(a). Each installment of
the Severance Payment is intended to constitute a separate payment for purposes
of Section 1.409A-2(b)(2) of the Treasury Regulations.
 
 
Page 2 of 11

--------------------------------------------------------------------------------

 
(iii)           The foregoing provisions are intended to comply with, or be
exempt from, the requirements of Code Section 409A so that no portion of the
Severance Payment will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply or be
exempt.  Vice President and the Company agree to work together in good faith to
consider amendments to the Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition prior to actual payment to Vice President under
Section 409A.  In no event will the Company reimburse Vice President for any
taxes that may be imposed on Vice President as result of Section 409A.
 
(d)           No Duplication of Benefits.  In the event of the termination of
Vice President’s employment under the circumstances described in this Section 1,
the only obligations of Company or Surviving Company, as applicable, are
provided in this Section 1 and Vice President acknowledges and agrees that Vice
President shall not be entitled to any other severance payments upon such
termination.
 
(e)           Mitigation.  In the event of Vice President’s termination pursuant
to Section 1(a)(3) or 1(a)(4) hereof, each periodic installment of Vice
President’s Severance Payment shall be reduced on a dollar-for-dollar basis
(appropriately adjusted to take into account tax withholdings, as applicable) to
reflect any amount paid to Vice President during the Severance Period by any
subsequent employer or any other employer (including an employer for whom Vice
President currently provides part-time services), but solely to the extent such
amounts are paid due to an increase in the amount of services Vice President
provides to such other employer from and after the effective date of Vice
President’s termination hereunder.  Vice President covenants and agrees to
inform the Company of any new employment Vice President obtains during the
Severance Period and any increase in employment services Vice President provides
to any existing employer.
 
Section 2.Definitions
 
(a)           “Cause” means the occurrence of any of the following events:  (i)
Vice President’s failure to substantially perform his employment duties (other
than due to disability), provided that such failure (if curable) is not cured
within thirty (30) days after delivery of notice to Vice President of such
failure; (ii) a material breach of this Agreement by Vice President, including
without limitation any breach of Vice President’s obligations pursuant to
Section 1(e) or Section 3 of this Agreement; (iii) Vice President’s dishonesty,
which includes without limitation any misuse or misappropriation of Company’s or
Surviving Company’s assets, or other gross or willful misconduct, which includes
without limitation any conduct by Vice President intended to or likely to injure
the business of Company or Surviving Company; (iv) Vice President’s conviction
(including a plea of nolo contendere) for any felony or gross misdemeanor under
federal or state law; or (v) Vice President’s insobriety or use of drugs, or
controlled substances either (a) in the course of performing his duties and
responsibilities or (b) otherwise affecting his ability to perform the same.  In
addition to the foregoing, Vice President’s death or disability (Vice
President’s inability to perform the essential functions of his position for a
period of six (6) months in the twelve (12) month period following a Change in
Control), shall constitute Cause.  The existence of any of the foregoing events
or conditions is to be determined by Company or Surviving Company, as
applicable, in the exercise of its reasonable judgment.
 
 
Page 3 of 11

--------------------------------------------------------------------------------

 
(b)           “Change in Control” means:
 
(i)           any individual, entity or group (within the meaning of Section
13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) acquires beneficial ownership (within the meaning of Rule
l3d-3 promulgated under the Exchange Act) of more than 50% of either (A) the
then outstanding shares of common stock or (B) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Voting Securities”); provided, however, that any
acquisition by the Company, by any employee benefit plan (or related trust) of
the Company, or by any corporation with respect to which, following such
acquisition, more than 50%, respectively, of the then outstanding shares of
common stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then beneficially owned, directly or indirectly, by
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the common stock and Voting Securities immediately
prior to such acquisition in substantially the same proportion as their
ownership, immediately prior to such acquisition, of the common stock and Voting
Securities, as the case may be, shall not constitute a Change in Control;
 
(ii)           individuals who, as of the effective date of this Agreement,
constitute the Board of Directors of Company (the “Incumbent Board”) cease for
any reason during any 12-month period to constitute at least a majority of the
Board of Directors of the Company, provided that any individual becoming a
director subsequent to the effective date of this Agreement whose election was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be deemed a member of the Incumbent Board, but excluding,
for this purpose, any such individual whose initial assumption of office is in
settlement of an actual or threatened election contest relating to the election
of the directors of the Company; or
 
(iii)           the consummation (following approval by the Company’s
stockholders) of (A) a reorganization, merger or consolidation, in each case,
with respect to which all or substantially all of the persons who were the
respective beneficial owners of the common stock and the
Voting  Securities  immediately prior to such reorganization, merger or
consolidation do not, following such reorganization, merger or consolidation,
beneficially own, directly or indirectly, more than 50%, respectively, of the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such
reorganization, merger or consolidation or (B) a complete liquidation or
dissolution of the Company or of the sale or other disposition of all or
substantially all of the assets of the Company.
 
(c)           “Code” means the Internal Revenue Code of 1986, as amended.
 
 
Page 4 of 11

--------------------------------------------------------------------------------

 
(d)           “Good Reason” means the occurrence of any of the following events:
(i) a material diminution by Surviving Company in Vice President’s base salary
without Vice President’s consent; (ii) a material diminution by Surviving
Company in Vice President’s authority, duties or responsibilities without Vice
President’s consent; or (iii) a relocation, without Vice President’s consent, by
Surviving Company of Vice President’s base site of employment to a location
greater than fifty (50) miles from Vice President’s base site of employment
immediately preceding such relocation, except for travel reasonably required in
the performance of Vice President’s duties and responsibilities, or unless the
new base site of employment is located closer to Vice President’s
home.  Notwithstanding the foregoing, none of the foregoing events or conditions
will constitute Good Reason if Vice President failed to give Surviving Company
(A) written notice stating Vice President’s intention to claim Good Reason and
the basis for that claim within ninety (90) days of the occurrence of the event
or circumstance giving rise to the claim of Good Reason and (B) at least thirty
(30) days for Surviving Company to cure such event or circumstance, if such
event or circumstance is susceptible of cure.
 
(e)           “Surviving Company” means the entity surviving the Change in
Control of Company.
 
(f)           “Transaction” means the closing of the transactions contemplated
by that certain Amended and Restated Financing Agreement dated as of March 16,
2010, by and among the Company, the lenders and Victory Park Management, LLC, as
agent.
 
Section 3.Restrictive Covenants
 
(a)           Non-competition.  Vice President agrees that for so long as he is
employed by Company or Surviving Company, and for a period of one (1) year after
the termination or cessation of his employment with Company or Surviving Company
for any reason, Vice President will not directly or indirectly:
 
(i)           Within the United States or elsewhere where Company, Surviving
Company, or any of their affiliates or subsidiaries conducts its business, as an
individual proprietor, partner, stockholder, officer, employee, director, joint
venturer, investor, lender, or in any other capacity whatsoever (other than as
the holder of not more than two percent (2%) of the total outstanding stock of a
publicly held company), engage in the business of developing, producing,
marketing or selling products or rendering services of the kind or type
developed or being (or planned to be) developed, produced, marketed or sold, by
Company or Surviving Company while Vice President was employed by Company or
Surviving Company, including without limitation the business of developing,
producing, or selling Calcitonin products or amidated peptides; or
 
(ii)           Recruit, solicit or induce, any employee or employees of Company
or Surviving Company to terminate their employment with, or otherwise cease
their relationship with, Company or Surviving Company; or
 
(iii)           Solicit, encourage or induce any of the clients, customers,
suppliers, joint venturers, licensees or accounts, or prospective clients,
customers, suppliers, joint venturers, licensees or accounts, of Company or
Surviving Company to terminate its/his/her relationship (contractual or
otherwise) with Company or Surviving Company (in whole or in part) or to refrain
from entering into a relationship (contractual or otherwise) with Company or
Surviving Company.
 
 
Page 5 of 11

--------------------------------------------------------------------------------

 
(b)           Protection of Confidential Information.  Vice President
acknowledges that by reason of his employment with Company (and Surviving
Company, if applicable), he has had close contact with the confidential affairs
of Company (and Surviving Company, if applicable), its affiliates, subsidiaries,
customers, suppliers, and potential and actual business partners.  During and
after Vice President’s employment with Company (and Surviving Company, if
applicable), Vice President agrees not to directly or indirectly, by himself or
through other persons or entities, disclose, without the prior written consent
of Company (or Surviving Company, as applicable) or its authorized
representative, any Confidential Information (except as reasonably required in
the performance of Vice President’s job duties with Company or Surviving
Company, as applicable, or as required by law).  As used herein, “Confidential
Information” means all confidential, proprietary, or nonpublic information (in
whatever form) in any way relating to Company, Surviving Company, or their
affiliates, subsidiaries, customers, suppliers, potential and actual business
partners, or others that do business with Company or Surviving Company that
Company or Surviving Company may receive, including but not limited to lists of
customers, business plans, financial or cost information, scientific and
clinical information, and business techniques, know-how, designs, methods,
processes, strategies, and the like relating to or concerning the research,
financial matters, marketing, investments, budgets, business plans, marketing
plans, development activities, personnel matters, contracts/agreements,
prospective contracts/agreements, business contacts, products, and the like of
Company, Surviving Company, or their affiliates, subsidiaries, customers,
suppliers, potential and actual business partners, or others that do business
with them, irrespective of whether any of the foregoing items constitute a trade
secret under any applicable law.  Where disclosure of Confidential Information
is required by law, Vice President must use his best efforts to notify and
consult with Company or Surviving Company, as applicable, prior to such
disclosure.
 
(c)           Protection of Intellectual Property.  Vice President agrees that
any Confidential Information, as well as any idea, invention, copyrightable or
patentable work, improvement, technique, design, method, development, product,
service, technology, writing, discovery, and the like, whether tangible or
intangible, directly or indirectly resulting or arising from, or created
through, Company’s (or Surviving Company’s, if applicable) business, in which a
property interest exists or may exist if asserted under federal, state or
international law (hereafter “Intellectual Property”), will be and is the sole
and exclusive property of, and Vice President hereby assigns all of his interest
therein to, Company or Surviving Company, as applicable, with all copyrightable
Intellectual Property to be deemed “works for hire” under the federal Copyright
Act.  Vice President further agrees to make full and prompt disclosure to
Company or Surviving Company, as applicable, of all Intellectual Property
described in the previous sentence.  To the extent that Vice President retains
any interest in such Intellectual Property, Vice President further agrees to, at
Company’s or Surviving Company’s, as applicable, request and expense, but
without additional compensation to Vice President, whether it be during or after
the termination of Vice President’s employment (for any or no reason), assist
Company or Surviving Company, as applicable, or its designee in obtaining
patents and copyrights therefore that are deemed suitable for United States or
foreign letters patent or copyrights and will execute all documents and do all
things necessary to obtain letters patent, copyrights, trademarks and trade
names, or to otherwise vest Company or Surviving Company, as applicable, with
full and exclusive title thereto, and protect the same against infringement by
others.
 
 
Page 6 of 11

--------------------------------------------------------------------------------

 
(d)           Return of Company’s Property.  In the event of termination of Vice
President’s employment with Company or Surviving Company for any reason, Vice
President agrees to return to Company or Surviving Company, as applicable, all
of its property, including documents, data, and equipment (and any copies
thereof) of any nature and in whatever medium and not to keep any such property
whether or not it contains or pertains to any Confidential Information.  Vice
President further agrees to deliver to Company or Surviving Company, as
applicable, all passwords in use by Vice President at the time of Vice
President’s termination, a list of any documents that Vice President created or
of which Vice President is otherwise aware that are password protected, and the
password or passwords necessary to access such password-protected documents.
 
(e)           Acknowledgements.  Vice President acknowledges and agrees that the
restrictions set forth in this Section 3 of this Agreement serve as a
significant inducement for Company to offer Vice President the benefits
conferred in this Agreement, to which he would not otherwise be entitled, and
are critical and necessary to protect Company’s and Surviving Company’s
legitimate business interests (including the protection of their Confidential
Information); are reasonably drawn to this end with respect to duration, scope,
and otherwise; are not unduly burdensome; are not injurious to the public
interest; and are supported by adequate consideration.  Vice President also
acknowledges and agrees that, in the event that he breaches any of the
provisions in this Section 3, Company and Surviving Company shall suffer
immediate, irreparable injury and will, therefore, be entitled to injunctive
relief, in addition to any other damages to which they may be entitled, as well
as the costs and reasonable attorneys’ fees incurred in enforcing their rights
under this Section.  Vice President further acknowledges that (i) any breach or
claimed breach of the provisions set forth in this Agreement will not be a
defense to enforcement of the restrictions set forth in this Section 3; (ii) the
circumstances of Vice President’s termination of employment with Company or
Surviving Company, as applicable, will have no impact on his obligations under
this Section 3; and (iii) Vice President is bound by the terms of Section 3 and
Section 4 of this Agreement, whether or not a Change in Control occurs or Vice
President becomes entitled to the Severance Payment.
 
(f)           Modifications By Court.  If any covenant set forth in this Section
3 is deemed invalid or unenforceable for any reason, it is the Parties’
intention that such covenants be equitably reformed or modified only to the
extent necessary to render them valid and enforceable in all respects.  In the
event that the time period and/or geographic scope referenced above is deemed
unreasonable, overbroad, or otherwise invalid, it is the Parties’ intention that
the enforcing court reduce or modify the time period and/or geographic scope
only to the extent necessary to render such covenants reasonable, valid, and
enforceable in all respects.
 
(g)           Tolling During Periods Of Breach.  It is agreed and intended that
Vice President’s obligations under this Section 3 be tolled during any period
that Vice President is in breach of any of the obligations under this Section 3,
so that Company or Surviving Company, as applicable, is provided with the full
benefit of the restrictive periods set forth herein.
 
 
Page 7 of 11

--------------------------------------------------------------------------------

 
Section 4.Nondisparagement
 
Vice President agrees that neither he nor any person acting on his behalf shall
disparage or cause to be disparaged, whether directly or indirectly, in any
forum or through any medium of communication, Company, Surviving Company, or any
of their affiliates or subsidiaries, or any of those entities’ respective
directors, officers, stockholders, employees, consultants, agents or
representatives.
 
Section 5.Notice
 
           Any notice, request, or other communication required or permitted to
be delivered under this Agreement must be in writing and will be considered
received as of the date delivered if delivered in person, on the next business
day if sent by a nationally recognized overnight courier service, and on the
second business day if mailed by registered mail, return receipt requested,
postage prepaid.  If to Vice President, the notice, request, or other
communication must be addressed and sent to Vice President at his most recent
residential address as then on file with Company.  If to Company, the notice,
request, or other communication must be addressed to Unigene Laboratories, Inc.,
81 Fulton Street, Boonton, NJ 07005, Attention: President & CEO, or to such
other address as Company furnishes to Vice President in accordance with this
Section.
 
Section 6.Governing Law; Consent to Arbitration
 
(a)           Governing Law.   This Agreement shall be governed by the laws of
the State of New Jersey, irrespective of the principles of conflicts of law
applicable therein.
 
(b)           Consent to Arbitration.  It is agreed that any and all claims that
one Party may have against the other arising out of or relating to this
Agreement shall be adjudicated and resolved exclusively through binding
arbitration before the American Arbitration Association pursuant to the American
Arbitration Association’s then-in-effect National Rules for the Resolution of
Employment Disputes (hereafter “Rules”).  Any such actions shall take place in
New Jersey.  If the American Arbitration Association withholds its arbitration
services for any reason, then the arbitration will instead be conducted by a
bona fide neutral arbitration service provider selected by Company.  The
initiation and conduct of any arbitration hereunder shall be in accordance with
the Rules and the administrative filing fees of the arbitration, and the
arbitrator’s fees shall be split equally between Company and Vice President
unless the Parties agree otherwise.  Company and Vice President shall each be
responsible for paying their own attorneys’ fees and all other costs they incur
related to any arbitration proceeding, except to the extent that applicable law
provides for the shifting or the recovery of such fees and costs.  The
arbitrator’s decision will be final and binding in accordance with the Federal
Arbitration Act.  The arbitrator will not have the right to modify or change any
of the terms of this Agreement.  Notwithstanding anything to the contrary
contained in this Section 6(b), claims under Section 3 of this Agreement need
not be submitted to arbitration and may be filed in any court of competent
jurisdiction.
 
 
Page 8 of 11

--------------------------------------------------------------------------------

 
Section 7.   Employment Status
 
Vice President acknowledges and agrees that this Agreement does not alter Vice
President’s status as an employee at will.  Vice President’s employment with
Company or Surviving Company may be terminated at any time, with or without
reason, by either Company or Surviving Company, as applicable, or Vice
President.
 
Section 8.Enurement and Assignment
 
           The rights and obligations contained in this Agreement shall be
binding upon and inure to the benefit of Company, its assigns, and its
successors.  Company, but not Vice President, shall have the right to assign its
rights under this Agreement without Vice President’s consent.  In the event that
Company assigns its rights and obligations under this Agreement to Surviving
Company, Company’s obligations under this Agreement shall be extinguished and
Surviving Company shall be solely liable for any obligations to Vice President
under this Agreement
 
Section 9.Waiver
 
           The waiver by Company or Vice President of a breach of any provision
of this Agreement by the other Party shall not operate or be construed as a
waiver of any subsequent breach.
 
Section 10.Severability
 
           If any provision of this Agreement is adjudged to be invalid for
whatever reason, such invalidity shall not affect any other clause of this
Agreement, and such clauses shall remain in full force and effect.
 
Section 11.Entire Agreement
 
           This Agreement contains the entire agreement of the Parties with
respect to the subject matter hereof and supersedes any and all prior or
contemporaneous agreements, oral or written, including, without limitation, the
Original Agreement.
 
Section 12.Modification
 
No provision of this Agreement may be modified, waived, or discharged unless
(1) in writing and (2) agreed to by (A) Vice President and (B) a Company
executive authorized by Company.
 
 
Page 9 of 11

--------------------------------------------------------------------------------

 
Section 13.Headings
 
Headings contained in this Agreement are inserted for reference and convenience
only and in no way define, limit, extend or describe the scope of this Agreement
or the meaning or construction of any of the provisions hereof.
 
Section 14.Counterparts and Facsimiles
 
This Agreement may be executed, including by facsimile signature, in one or more
counterparts, each of which shall be deemed an original and all of which
together will be deemed to be one and the same instrument.
 
Section 15.Survival of Terms
 
In the event that this Agreement is terminated for any reason, Sections 3 and 4
shall survive the termination of this Agreement, and the Parties shall continue
to be bound by the terms thereof.
 
Section 16.Acknowledgements
 
Vice President acknowledges that he has carefully reviewed this Agreement, that
he has had an opportunity to consult with counsel of his choice, that he has
entered into this Agreement freely and voluntarily and without reliance on any
promises not expressly contained herein, that he has been afforded an adequate
time to review carefully the terms hereof, and that this Agreement will not be
deemed void or avoidable by claims of duress, deception, mistake of fact, or
otherwise.  The principle of construction whereby all ambiguities are to be
construed against the drafter will not be employed in the interpretation of this
Agreement.  There is absolutely no agreement or reservation that is not clearly
expressed in this Agreement.  This Agreement should not be construed for or
against any Party.
 
[Signature Page Follows]
 
 
Page 10 of 11

--------------------------------------------------------------------------------

 
THE UNDERSIGNED, INTENDING TO BE LEGALLY BOUND BY THE FOREGOING TERMS, HEREBY
APPLY THEIR SIGNATURES VOLUNTARILY AND WITH FULL UNDERSTANDING OF THE TERMS OF
THIS AGREEMENT AND EXECUTE THIS AGREEMENT AS OF THE DATES SET FORTH BELOW.
 
/s/ James P. Gilligan
4/05/2010
     
Printed Name:  Dr. James P. Gilligan
Date
                                   
UNIGENE LABORATORIES, INC.
                           
/s/ Warren Levy
3/30/10
       
Date
     
By:  Dr. Warren Levy
                 
Title:  President-CEO
       

 
 
Page 11 of 11